Arrington, J.
 The appellant, J. L. Brown, appeals with supersedeas from a final decree of the Chancery Court of the *117First Judicial District of Hinds County dissolving a mandatory injunction issued against appellee, Capital Electric Power Association, as having been wrongfully issued and awarding appellee $500 as attorneys’ fees incurred in the suit.
After a careful examination of the record herein, we are of the opinion that the decree should be affirmed and remanded in order that the court below may ascertain and determine the amount due and owing by the appellant to the appellee on its service account to date.
The motion for allowance of attorneys’ fees in this Court in the amount of $250 is sustained.
Affirmed and remanded.
Lee, P.J., and Ethridge, McElroy and Rodgers, JJ., concur.